Exhibit 10.1

 

SUBLICENSE AGREEMENT No. SJV-01082014-01

 

Road Town 1 May, 2015

 

Janor Enterprises Limited, company, duly incorporated in British Virgin Islands,
registration number 1606379, having its registered office at the address:
Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands,
represented by the Director Maria Zanti acting by virtue of the Articles of
Association, acting on the basis of the Charter, hereinafter referred to as the
“Licensor”, on the one part, and

 

QPAGOS Corporation. A company duly incorporated and registered in the State of
Delaware located at The Corporation Trust Center, 1209 Orange Street, in the
City of Wilmington, County of New Castle 19801., represented by Chief Executive
Officer, Gaston Enrique Pereira, acting by virtue of the Charter hereinafter
referred to as the “Licensee”, on the other part, hereinafter collectively
referred to as the Parties and separately a Party.

 

The Licensor and the Licensee have concluded this License Agreement (hereinafter
– “Agreement” or “License Agreement”) as follows:

 

1. Terms and Definitions

 

1.1. «Computer Program» (or the «Program») means the following Computer
Programs:

1.1.1. «RG Payment Switch» (registration number 2013612131),

1.1.2. «RG Processing» (registration number 2013612133),

1.1.3. «RG Kiosk» (registration number 2013612132)

the right to use of which shall be transferred in accordance with this
Agreement.

 

1.2. «Localization of the Program» means the performance of the works in order
to ensure the Programs’ functioning (the Programs’ adaptation and
decompillation), and the Programs’ installation on the Equipment.

 

1.3. «Territory» means the territory of Mexico, where the rights to the Program
shall be used in accordance with the present Agreement.

 

1.4. «Result» means any intellectual property, including any addition,
alteration, program updating, derivative or composed creation, obtained in the
process of the Program usage according to the terms of this Agreement.

 

1.5. «Equipment» means the computer equipment, the servers, the payment
terminals and any other equipment that the Licensee has at his disposal and that
is set (placed) within the Territory and that is being used for acceptance of
payments.

 

1.6. Acceptance of payments means receipt of money from individuals for the
purposes of their fulfillment of monetary obligations to different suppliers as
merchandise payments (service payments, payments for work) in the Territory with
the use of the Equipment for the purposes of their fulfillment of monetary
obligations to mobile operators registered in the Territory.

 

2. Subject of Agreement

 

2.1. The Licensor shall grant the simple rights (hereunder – “Rights”) to use
the Program within the Territory to the Licensee on the terms of this Agreement.

 

Rights under this Agreement are subject to the conditions of the Present
agreement.

 

 

 

  

The conditions for obtaining exclusivity described in the Article 2.10 of the
Present agreement.

 

2.2. The Licensee is entitled to use the Rights to the Program only in the
following ways:

1) make alterations to the Program only for the Programs’ functioning on the
Licensee’s Equipment and perform actions, which are necessary for the Programs’
functioning in accordance with their functionality, as well as to perform
recording and memorizing, as well as to make correction of conspicuous errors;

2) make a copy of the Program, provided that such copy is made only for backup
and archive purposes or for change of the legally acquired copy of the Program
in case when such copy was lost, destroyed or became unusable;

3) to examine, investigate and test the Programs’ functioning for determining
the ideas and principles, which any element of the Program is based on;

4) to reproduce the Program;

5) to modify the Programs only within the frames of Localization of the
Programs, though the Licensee shall not be entitled to make alterations
affecting the operational stability and integrity of the Programs, in the
nuclear structure of the Programs, in particular, database structure, finance
module, procedure in charge of payments and funds accounting.

 

2.3. Rights specified in the item 2.2. of the present Agreement, provided to the
Licensee from the date specified in item 2.7 of the present Agreement.

 

2.4. The Licensee shall be entitled to transfer to the third parties the Rights
to use only the Program «RG Kiosk» (registration number 2013612132) under the
sublicense agreement within the Territory provided the Licensee sends an advance
written notification to the Licensor within reasonable time. The Licensee shall
be liable to the Licensor for the actions of the third parties (hereinafter –
“Sublicensees”).

 

2.5. The Program shall be applied by the Licensee solely pursuant to its
functional intended use stated in the Specification (Annex No.1 hereto) and
within the specified Territory.

 

2.6. The Licensee shall accept the copy of Program - in the source code format
or in object code format by downloading the Program from the resource indicated
by the Licensor in the Acceptance Report by entering the login and password
provided by the Licensor, as well as to pay the Fee pursuant to the terms
hereof.

 

2.7. The term for which the Licensor provides the Licensee with the Rights to
use the Programs is 10 (ten) years from the date mentioned under the Preambule
of the Present Agreement. In case of non-fulfillment of obligations to pay for
Works on localization under the item 6.1. of the Localization contract №
Contract No. SJV - 2014 on 01.08.2014 (Annex № 3) till 31.12.2015, this License
Agreement shall not enter into force.

 

The term of license shall be subject to automatic renewal for an additional ten
year term so long as the Licensee has not breached or violated any of the terms
of this Agreement and at the time of the termination of the initial ten year
term, the Licensee will have at least 7,000 terminals or kiosks or a combination
thereof in operation in Mexico.

 

2.8. The Licensor reserves all the exclusive rights to the Result. The Licensee
has the right to use the Result in the ways and during the term, provided in the
present Agreement. The Compensation of the Licensor for providing the Licensee
with the right to use the Result is included in the general fee rate specified
in item 3.1 of the present Agreement.

 

 

 

 

2.9. The Licensee is not entitled to sell, resell and license the received
Result; including to utterly and completely publicly disclose or publish the
Result; to reverse engineer or attempt to reverse engineer the Result, except to
the extent permitted by the applicable law or by this Agreement; to derive or
attempt to derive any personally identifiable information from the data
contained in the Result or allow a third party to do any of the above; or
knowingly use the Result in a manner that creates any cause of legal action
against the Licensor or a liability on the part of the Licensor.

 

2.10. The Licensor agrees that neither it nor any subsidiary, parent, entity
under common control with the Licensor or any entity affiliated with the
Licensor shall install a terminal and/ or kiosk or that incorporates the Program
or technology that mentioned in the item 1.1. of the present Agreement;
provided, however, that if at any time after the five year anniversary of the
date of execution of this Agreement the Licensee does not have in operation at
least 3,500 kiosks or terminals or a combination thereof in Mexico, the
restrictions on the Licensor set forth in this Section 2.10 shall terminate
until such time, if any, that the Licensee has at least 3,500 terminals or
kiosks or a combination thereof in operation in Mexico.

 

The abovementioned right granted to the Licensee is subject to the payment in
the amount not less then 50,000 USD per every year since the date of signing the
Present Contract for the IT Works and Services in accordance of terms of IT
agreement, that should be sign at the same date as the Present Agreement.

 

In case the Licensor will not receive such order on the abovementioned amount
the remaining hours of Works and Services (the rate is not less than 65 dollars
per hour) will be transferred to the next year. The remains of the
abovementioned hours carried over each year during 5 years. After that all the
accumulated hours of Works and Services will be expired and is not transferred
to the next years.

 

In case of non-payment of abovementioned Fee the exclusivity provisions cease to
apply and continues to operate non – exclusive license.

 

The fee set in item 2.10. of the Agreement, shall not include taxes applicable
in the territories of the Licensor’s and the Licensee’s incorporation.

 

3. Amount and Procedure of Fee Payment

 

3.1. The overall fee payable by the Licensee for the Rights granted by the
Licensor pursuant to this Agreement shall amount to 1000 (one thousand) USD for
10 (ten) years: 100 (one hundred) US Dollars (further referred as “Fee”) per
year.

 

The fee set in item 3.1. of the Agreement, shall not include taxes applicable in
the territories of the Licensor’s and the Licensee’s incorporation.

 

3.2 The Licensee shall pay the Fee in the following order:

 

- For the first year - 100 (one hundred) US Dollars must be paid in 10 (ten)
days after enter of the present License agreement in force in accordance the
item 2.7. of the present agreement.

- For the subsequent (9) nine years - 100 (one hundred) US Dollars must be paid
every year in advance no later than December;

 

3.3. The Licensee’s obligations to pay the Fee shall be deemed duly fulfilled on
the date of placing of the whole amount of the Fee into the Licensor’s bank
account specified in section 12 hereof.

 

 

 

  

3.4. All settlements hereunder shall be effected by a wire transfer.

 

3.5. The Licensee shall be granted with the Rights to use the Computer Program
for the period specified in item 2.7. herein on condition of the fulfillment by
the Licensee of its obligations set out in items 2.7 and 3.1 and 5.2.1.

 

4. Essential Terms for Granting of Rights to Use the Programs

 

4.1. The Licensor shall provide the Licensee with the Rights to use the Program
within 10 (ten) calendar days upon fulfillment of the obligation specified in
item 3.2 herein by the Licensee.

 

The fact of providing the Licensee with the Rights and access to use the Program
shall be confirmed by the Acceptance Report made according to form specified in
Annex 2 hereto (hereinafter “Acceptance Report”). The relevant documents
confirming the Licensor’s title to the Program shall be attached to the
Acceptance Report.

 

4.2. The Licensor shall be deemed to have duly performed its obligations on
transfer of the Rights to use the Program from the date of signing of the
Acceptance Report by the Parties.

 

4.3. All data related to the Program shall be studied by the Licensee at the
moment of signing of the Acceptance Report. If any discrepancies are detected
the Parties shall make a relevant report with the list of those specifying
procedures and terms of remedy thereof.

 

5. Guarantees

 

5.1. The Licensee is aware of the most important functional features of the
Program; after signing of the Acceptance Report, provided there was no
disagreements on behalf of the Licensee, the Licensee shall bear the risk of
nonconformity of functional features of the Program to its intentions and needs.

 

5.2. The Licensor warrants the granting of the Rights to use the Program to the
Licensee in the manner, by the dates and in the scope provided for by this
Agreement free from any rights of the third parties pursuant to the applicable
law.

 

5.2.1 The Licensor further warrants it has not granted to any other person any
Rights in the Programs as a licensee in Mexico, nor shall it do so without the
prior agreement from licensee, except for of licensed subsidiaries of Licensee.
This item has the power only in the case of fulfillment of the item 2.10.

 

5.2.2 The use of the intellectual property as contemplated by the sublicense
does not infringe upon or violate the patents, trademarks, tradenames, trade
secrets or copyrights of anyone, nor has either Licensor received any notice of
any infringement thereof. None of the intellectual property being sublicensed is
being contested or infringed upon;

 

5.2.3 Licensor has the full right and power to sublicense the intellectual
property;

 

5.2.4 Licensor has the exclusive right to bring actions for the infringement of,
and has taken all actions and made all applicable applications and filings
required to perfect and protect their interest and proprietary rights in, all of
the intellectual property;

 

5.2.5 Licensor has no present or future obligation or requirement to compensate
any person with respect to any of the intellectual property, whether by the
payment of royalties or not, or whether by reason of the ownership, use,
license, lease, sale or any commercial use or any disposition whatsoever of any
of the intellectual property;

 

 

 

 

5.2.6 The ownership, production, marketing, license, lease, use or other
disposition of any product or service presently being licensed or leased by
Licensor to any person, including Licensee hereunder, does not and will not
violate any license or agreement of Licensor with any person or infringe any
right of any other person;

 

5.2.7 None of the present or former employees of Licensor own directly or
indirectly, or has any other right or interest in, in whole or in part, any of
the intellectual property;

 

6. Rights and Obligations of the Parties

 

6.1. The Licensee shall have a right to:

6.1.1 gain access to the Program and use the Program in accordance with the
present Agreement;

6.1.2. Offer changes to be introduced in the Licensor’s Program;

6.1.3. To introduce changes into the Program, not effecting the integrity of the
Program;

6.1.4. To sublicense its Rights to the Program exclusively to its Mexican
subsidiary Qpagos, S.A.P.I. DE C.V., for any other companies only with the
previous written agreement with the Licensor;

 

6.2. The Licensee shall be obliged to:

6.2.1. pay the fee in the manner and by the dates provided for by the Agreement;

6.2.2. ensure the confidentiality of commercial and technical information
received when performing this Agreement;

6.2.3. Provided, there are no disagreements, sign the Acceptance Report within
10 (ten) business days from the date of its receipt from the Licensor;

6.2.4. inform the Licensor about any alteration of its details stated herein and
in annexes hereto, as well as of any decisions of the Licensee affecting its
liquidation, reorganization as a legal entity within 7 (seven) business days
from the moment of alteration or decision;

6.2.5. Use the granted Rights within the limits provided for by this Agreement;

6.2.6. Upon the Licensor’s request by the term not exceeding 10 (ten) business
days, provide the Licensor with information on concluded sublicense agreements
specifying the Sublicensee’s identification data.

 

6.3. The Licensor shall have a right:

6.3.1. Request information from the Licensee on the concluded sublicense
agreements, providing the identity data of the Parties of the sublicense
agreements.

 

6.4. The Licensor is obliged to:

6.4.1. grant the Rights to use the Program to the Licensee in the manner and by
the dates provided for by this Agreement;

6.4.2. provide the Licensee with the rights to use the Software updates
developed by the Licensor on the additional conditions determined by the
Parties.

6.4.3. To immediately provide to the Licensee the rights to use the updates of
the Program. The cost of providing such rights is included in the Fee, set in
item 3.1. of the Agreement.

6.4.4. To notify the Licensee about the changes in the Licensor’s payment
details, address, contacts, indicated in the present Agreement and on any
decisions with regards to its liquidation, reorganization within 7 (seven)
working days from such decision (changes).

6.4.5. Provide the Acceptance report to the Licensee within 3 (three) business
days, after full payment of the Localization Works according item 2.7. of the
present Agreement.

 

 

 

 

6.5 Infringement

 

Licensor shall indemnify and hold Licensee free and harmless against any claim,
liability, demand, loss, expense, cost or damage (including attorneys' fees)
arising out of any charge of patent, trademark, copyright or trade secret
infringement or unfair competition or trade practice resulting from the
marketing, licensing or using of the Rights by Licensee in accordance with the
terms and provisions of this Agreement. Licensor shall have an obligation to
enforce, at its sole expense, any Rights to the extent licensed hereunder
against infringement by third parties and shall notify Licensee in writing in
advance of all such enforcement efforts. In the event that Licensor does not
file suit against or commence and conclude settlement negotiations with a
substantial infringer of Rights within ninety (90) days of receipt of a written
demand from Licensee that Licensor bring suit, then Licensee shall have the
right, at its own expense, to enforce any Rights licensed hereunder on behalf of
itself and Licensor. Any damages or other recovery from an infringement action
undertaken by Licensee shall be the sole property of Licensee.

 

During the term of this Agreement, Licensor shall be responsible for filing,
prosecuting and maintaining rights to the Program at Licensor’s expense with due
input from Licensee.

 

7. Liability of the Parties

 

7.1. For nonperformance or improper performance of obligations hereunder the
Parties shall be liable pursuant to the legislation of the British Virgin
Islands.

 

7.2. In case of breach by the Licensee of the obligations provided by the
present Agreement, the Licensor has the right to postpone the transferal of the
rights to the Program for as long as the Licensee continues violate his
obligations under the Agreement.

 

7.3. In case of the Licensee’s breach and/or improper performance of the
conditions of the Agreement the Licensor gives the Licensee a written notice of
termination of this Agreement. If within 30 (thirty) consecutive days from the
date the Licensee received the written notice on the termination of breach of
the conditions of this Agreement the Licensee shall cure the infringements
specified in this notice. Otherwise the Licensor shall have the right to
terminate this Agreement unilaterally in accordance with civil procedures and
revoke the license, sending a written notice to the Licensee to the contact
details given in section 12 of the Agreement. The date specified on the official
post document confirming the receipt of the notice by the Licensee shall be
considered as the date of termination of this Agreement.

 

7.4. In cases when the Licensee does not perform (or performs poorly) its
obligations under the present Agreement, the Licensor sends a written
notification to the Licensee with a requirement to stop the infringement. If, in
that case, the Licensor suffers any damages, the Licensor is entitled to demand
a proper compensation from the Licensee.

 

7.5. The recovery of any fines and penalties, as well as raising the claim to
compensate losses shall be the right, but not the obligation and shall be
exercised by the Parties at their sole discretion.

 

7.6. Before exercising the right to recover losses or damages the Party the
rights of which have been infringed shall serve a respective notice to the other
Party. If within 10 (ten) business days the defaulting Party fails to take any
actions for curing the breaches, the claim for applying sanctions provided for
by this Agreement and the applicable law may be served by the Party.

 

7.7. The payment of penalties and compensation of losses shall not relive the
Parties from the proper performance of undertaken obligations hereunder.

 

 

 

 

8. Exemption From Liability

 

8.1. Neither Party shall be liable for nonperformance or improper performance of
its obligations if the proper performance was impossible due to the
circumstances of insuperable force, i.e. extraordinary and insuperable
circumstances in the said conditions which arose after the conclusion of this
Agreement.

 

8.2. The occurrence and length of extraordinary and insuperable circumstances
shall be confirmed in written form by the competent state authorities of the
territory where such circumstances have occurred.

 

9. Confidentiality

 

9.1. The Licensee shall keep in secret the information regarding to the Program
disclosed to the Licensee in accordance with this Agreement (including all
specifications and methods) and any other information of a confidential nature
(including but not limited to any information about the Licensor’s activity)
(hereinafter “Confidential information”).

 

9.2. The Licensee shall not provide, transfer (except for the cases when such
provision is directly prescribed by the applicable laws), or otherwise disclose
to third parties such Confidential information.

 

9.3. The Licensee as well as his employees, representatives, agents shall keep
the Licensor’s Confidential information in secret and shall not provide, use,
transfer, publish or disclose the Confidential information to third parties
without the prior written permission of the Licensor.

 

9.4. The Licensee shall compensate any Licensor’s losses, suffered by the latter
as a result of failure by the Licensee as well as his employees,
representatives, agents to in secret the Confidential information in accordance
with the applicable legislation.

 

9.5. The confidential information may be submitted to the competent state
authorities in the cases and in the manner provided for by the current
legislation of that country within which there arose the need of submission that
will not result in the origin of liability for its disclosure.

 

9.6. The information shall not be deemed confidential if there is free access to
that information on a legal basis and the Party being the information owner does
not take necessary steps to protect its confidentiality.

 

10. Procedure of Dispute Resolution and applicable law

 

10.1. The Parties shall take all steps in order to solve disputes and
disagreements which may arise out of this Agreement or in connection with the
same by way of negotiations.

 

10.2. Any Party shall, upon receipt of the claim from the other Party within the
20 (twenty) days, be obliged to satisfy the requirements raised in the claim or
to give a reasonable refusal. In the event the arisen dispute is not settled by
the claim procedure within 60 (sixty) days from the moment of claim receipt, the
disputes shall be resolved by High Court of the British Virgin Islands in
accordance with the applicable law.

 

10.3. The Parties have agreed the applicable law hereunder shall be the
legislation of the British Virgin Islands.

 

 

 

 

11. Miscellaneous

 

11.1. The Parties may terminate this Agreement at any time by mutual consent in
writing. In case of termination or term expiration of this Agreement the
Licensee shall return the carrier, in which the Programs were provided, not
later than the date notified by the Licensor in writing, and delete all copies,
delete keys and codes received by the Licensee to use the Programs, and perform
other actions specified by the Licensor. The Licensee shall not use the Programs
in the future.

 

11.2. The Licensee hereto agree during the term of the Agreement, as well as
within three years after the completion of the Agreement shall not create
conditions or vacancies for transition of employees of the Licensor involved in
the implementation of this Agreement. In the case of employment of employee of
Lisensor by the Licensee (affiliated person), who participated in the
implementation of this Agreement, the Present agreement will be canceled.

 

11.3. All amendments and supplements hereto shall be valid if made in writing,
executed with the addendum, annex hereto, signed by the authorized persons of
the Parties and sealed. They are the integral part of this Agreement.

 

11.4. The business day within the framework of this Agreement shall include any
calendar day, which is not a day off or a holiday pursuant to the current
legislation of the British Virgin Islands.

 

11.5. This agreement is made in 2 counterparts equally valid, one for each of
the Parties.

 

11.6. The following documents shall be attached to this Agreement, which are its
integral part:

 

Annex No. 1 - Specification;

Annex No. 2 – Form of Rights Acceptance Report.

Annex No. 3 – Contract No. SJV - 2014 on 01.08.2014

 

12. Addresses, Details, Signatures and Seals of the Parties.

 

Licensor:

 

Registration number:

 

Registered address: Trident Chambers,

 

USD account number:

 

Account name:

 

Bank: AP

 

Bank Address:

 

SWIFT:

 

Correspondent Bank:

 

Correspondent Bank Address:

 

SWIFT CODE:

 

 

 

  

USD account number of Correspondent Bank:

 

Directors

 

/ Maria Zanti /  

 

Licensee:

 

Registration number:

 

Registered address:

 

Bank requisites:

 

USD account number:

 

Account name:

 

Bank:

 

Bank address:

 

SWIFT:

 

Chief Executive Officer

 

/Gaston Enrique Pereira /

 

 

 

 

  

Annex No. 1

 

To the Sublicense Agreement No. SJV-01082014-01

 

as of «01» July 2015

 

SPECIFICATION

 

 №

  Name, functionality of the Program       1   Program «RG Payment Switch» is
designed for transfer of payments to the providers of the goods (works,
services). The Program is a web interface for receipt of payment, SDK for
creating payment gateways, realization of different periodical tasks; formation
of registrars, organization of comparison, works with PIN codes suppliers,
payments division and issuance of change. The Program includes a Web-service for
managing and monitoring, as well as educational component for gateway creation.
      2  

Program «RG Processing» is designed processing and counting of clients’
payments, collected through different devices of payment collection system for
the providers of goods (works, services).

 

The Program allows to execute financial control of the balances of the terminals
owners, to form statistical reports, provides services of monitoring of payment
collection system and the state of the terminals.

 

Through collected data and client certificates, the Program provides access for
counteragent to the predefined necessary information based on the role model
(the access rights and functionality are limited by the role of the counteragent
in the Program).

      3  

Program «RG Kiosk» is designed for the performance of payments through payment
collection equipment, functioning in the automatic regime (self-service kiosks).
The Program provides the necessary customary interface and necessary functions:
formation of payment data; exchange of data with the processing center;
uploading of advertisement content; documents printing to confirm the receipt of
payment; incrassation service; support of the self-service kiosks; automatic
updates. 

 

Licensor:

 

Directors

 / Maria Zanti /

 

 

Licensee:

 

Chief Executive Officer

 /Gaston Enrique Pereira /

 

 

 

 

 

Annex No. 2

To the Sublicense Agreement No. SJV-01082014-01

 

as of «01» July 2015

 

FORM OF ACCEPTANCE REPORT

 

 

Acceptance Report

under the Sublicense Agreement No. SJV-01082014-01

as of «01» July 2015 (hereinafter – the “Agreement”)

 

  «__» ________ 2015

 

Janor Enterprises Limited, company, duly incorporated in British Virgin Islands,
registration number is 1606379, having its registered office at the address:
Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands,
represented by the Director Maria Zanti acting by virtue of the Articles of
Association, hereinafter referred to as the “Licensor”, on the one part, and

 

Qpagos, S.A.P.I. DE C.V. company, duly incorporated in Mexico City, registration
number QPA 131 106 6H7, having its registered office at the address: Paseo de la
Reforma 404 Piso 15 Col. Juarez, Mexico City, represented by Chief Executive
Officer Gaston Enrique Pereira, acting by virtue of the Charter hereinafter
referred to as the “Licensee”, on the other part, hereinafter collectively
referred to as the Parties and separately a Party.

 

have entered into the present Acceptance report of the following:

 

1. From the date of this Report by both Parties the Licensor provides and the
Licensee accepts and gains an access to the use of the following Programs:

 

1.1.1. «RG Payment Switch» (registration number 2013612131),

1.1.2. «RG Processing» (registration number 2013612133),

1.1.3. «RG Kiosk» (registration number 2013612132).

 

2. As of the date of signing of this Report by both Parties the obligation of
the Licensor to provide the Licensee with the Rights to use the Program
according to the Agreement shall be deemed duly fulfilled.

 

3. Under this Report the Licensor has transferred the copies of Program as
follows:

3.1. by providing an access to download the Program from the resource
__________________________ by entering the login and password placed in the
envelope by the Licensor.

 

4. The Licensee starts using the Rights to the Program from the date of this
Report.

5. The Licensee has checked all data related to the granted Rights and the
Program. No discrepancies have been detected. 

 

Customer:

 

Chief Executive Officer 

  

/Gaston Enrique Pereira/  

 

Contractor:

 

Director Maria Zanti/ L.S.  

 

 

 

 

 

